On February 17,1999, the defendant was sentenced to the Montana State Prison for ten (10) years, with eight (8) years suspended.
On March 2, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present and was not represented by counsel. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.